Citation Nr: 1626959	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that proceeding is associated with the record.   

In October 2015, the Board, in pertinent part, reopened a claim for service connection for glaucoma.  The Board also recharacterized the issue more broadly to encompass all eye disorders and remanded the matter for further development.  The case has since been returned to the Board for appellate review.  

The Board acknowledges that the RO continued to adjudicate the matter on appeal as separate claims for service connection for glaucoma and vision loss in the January 2016 supplemental statement of the case (SSOC).  However, as discussed above, the Board previously expanded the Veteran's claim to encompass all eye disorders.  Therefore, the issue has been recharacterized as reflected on the title page.

The Board also notes that the Veteran recently filed a June 2016 notice of disagreement regarding the denial of service connection for a lung disorder and the rating assigned for his service-connected erythema multiform.  However, it appears that the RO is actively processing those appeals.  Accordingly, the Board will not remand that issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the October 2015 remand, the Veteran was afforded a VA examination in January 2016.  The examiner diagnosed him with nuclear sclerotic cataracts, but determined that the Veteran did not have glaucoma or diabetic retinopathy.  The examiner also opined that the Veteran's nuclear sclerotic cataracts were not caused by his service-connected diabetes mellitus; however, no rationale was provided for that opinion.  Moreover, the examiner did not discuss whether the cataracts may have been aggravated by the Veteran's service-connected diabetes mellitus.  Nor did she address all of the diagnosed eye disorders of record, including epiphora.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further notes that additional VA medical records have been associated with the claims file since the January 2016 SSOC.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an eye disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all eye disorders and specifically state whether the Veteran has glaucoma or diabetic retinopathy.  He or she should also address any other prior diagnoses of record, such as presbyopia and epiphora.  If any previously diagnosed eye disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was either caused by or permanently aggravated by his service-connected diabetes mellitus.  

In rendering his or her opinion, the examiner should consider the following: 1) the September 2009 and April 2012 VA medical records that noted diagnoses of epiphora; 2) the April 2012 VA eye consultation that noted a history of diabetic retinopathy; 3) the December 2013 VA medical record that noted borderline intraocular pressure with thicker pachs and non-glaucomatous optic nerve head; 4) the November 2015 VA medical record that noted a diagnosis of ocular hypertension, unspecified; and 5) the January 2016 VA examination findings.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the last supplemental statement of the case.    

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




